In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-349V

****************************
JULIA DIPIAZZA,             *                               Chief Special Master Corcoran
                            *
                Petitioner, *                               Filed: April 3, 2020
                            *
v.                          *                               Vaccine Rule 21(a); No Judgment;
                            *                               Order Concluding Proceedings; Motion
SECRETARY OF HEALTH         *                               To Voluntarily Dismiss
AND HUMAN SERVICES,         *
                            *
                Respondent. *
                            *
****************************

                             ORDER CONCLUDING PROCEEDINGS 1

        On March 31, 2020, Petitioner filed a Motion to Voluntarily Dismiss pursuant to
Vaccine Rule 21(a) in the above-captioned case. In support of this Motion, Petitioner
states that the petition was filed in error as a duplicate. The Vaccine Act states that
“[o]nly one petition may be filed with respect to each administration of a vaccine.” 42
U.S.C. §300aa-11(b)(2). Thus, Petitioner’s motion is GRANTED.

      Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a
judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.

                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master



1
 Because this unpublished Order contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Order will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.